                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

        Shannon Rosenbloom,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:18-cv-00261-MR-WCM
                                       )
                 vs.                   )
                                       )
             Karen Reid,               )
            Dee Hunley,                )
  Hand and Stone Massage and Facial    )
                Spa,                   )
                                       )
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 11, 2019 Order.

                                               July 11, 2019
